
	
		I
		112th CONGRESS
		2d Session
		H. R. 6088
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain tax increases enacted as part of health
		  care reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Total Repeal of the Unfair
			 Taxes on Healthcare Act of 2012 or as the
			 TRUTH Act of
			 2012 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Repeal of excise tax on comprehensive health
				plans.
					Sec. 3. Repeal of surtax on investment income.
					Sec. 4. Repeal of disqualification of expenses for
				over-the-counter drugs under health flexible spending arrangements and health
				savings accounts.
					Sec. 5. Repeal of increase in tax on nonqualified distributions
				from health savings accounts.
					Sec. 6. Repeal of limitation on health flexible spending
				arrangements under cafeteria plans.
					Sec. 7. Repeal of increased threshold for itemized deduction
				for medical expenses.
					Sec. 8. Repeal of excise tax on indoor tanning
				services.
					Sec. 9. Repeal of individual health insurance
				mandate.
					Sec. 10. Repeal of employer health insurance
				mandate.
					Sec. 11. Repeal of excise tax on medical devices.
					Sec. 12. Repeal of annual fee on branded prescription drug
				manufacturers.
					Sec. 13. Repeal of annual fee on health insurance
				providers.
					Sec. 14. Repeal of study and report on repealed
				provisions.
				
			2.Repeal of excise
			 tax on comprehensive health plansChapter 43 of the Internal Revenue Code of
			 1986 is amended by striking section 4980I (and by striking the item relating to
			 such section in the table of sections for such chapter).
		3.Repeal of surtax on
			 investment income
			(a)In
			 generalSubtitle A of the
			 Internal Revenue Code of 1986 is amended by striking chapter 2A and by striking
			 the item relating to chapter 2A from the table of chapters for such
			 subtitle.
			(b)Conforming
			 amendmentsSection 6654 of such Code is amended—
				(1)in subsection (a),
			 by striking the tax under chapter 2, and the tax under chapter
			 2A and inserting and the tax under chapter 2, and
				(2)in subsection
			 (f)—
					(A)by striking
			 plus at the end of paragraph (2) and inserting
			 minus, and
					(B)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			4.Repeal of
			 disqualification of expenses for over-the-counter drugs under health flexible
			 spending arrangements and health savings accounts
			(a)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f).
			(b)HSAsSubparagraph (A) of section 223(d)(2) of
			 such Code is amended by striking the last sentence.
			(c)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(d)Effective
			 dates
				(1)ReimbursementsThe
			 amendment made by subsection (a) shall apply to expenses incurred with respect
			 to taxable years beginning after December 31, 2010.
				(2)Distributions
			 from savings accountsThe amendments made by subsections (b) and
			 (c) shall apply to amounts paid with respect to taxable years beginning after
			 December 31, 2010.
				5.Repeal of
			 increase in tax on nonqualified distributions from health savings
			 accounts
			(a)HSAsSection 223(f)(4)(A) of the Internal
			 Revenue Code of 1986 is amended by striking 20 percent and
			 inserting 10 percent.
			(b)Archer
			 MSAsSection 220(f)(4)(A) of such Code is amended by striking
			 20 percent and inserting 15 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2010.
			6.Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plans
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (i).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			7.Repeal of
			 increased threshold for itemized deduction for medical expenses
			(a)In
			 generalSubsection (a) of
			 section 213 of the Internal Revenue Code of 1986 is amended by striking
			 10 percent and inserting 7.5 percent.
			(b)Conforming
			 amendments
				(1)Section
			 56(b)(1)(B) of such Code is amended by striking without regard to
			 subsection (f) of such section and inserting by substituting
			 10 percent for 7.5 percent.
				(2)Section 213 of such Code is amended by
			 striking subsection (f).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			8.Repeal of excise
			 tax on indoor tanning services
			(a)In
			 generalSubtitle D of the
			 Internal Revenue Code of 1986 is amended by striking chapter 49 (and by
			 striking the item relating to such chapter in the table of chapters for such
			 subtitle).
			(b)Effective
			 dateThe amendment made by this section shall apply to services
			 performed after the date of the enactment of this Act.
			9.Repeal of
			 individual health insurance mandateSection 5000A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
			
				(h)TerminationThis section shall not apply with respect
				to any month beginning after the date of the enactment of this
				subsection.
				.
		10.Repeal of
			 employer health insurance mandate
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by striking section 4980H.
			(b)Repeal of
			 related reporting requirementsSubpart D of part III of
			 subchapter A of chapter 61 of such Code is amended by striking section
			 6056.
			(c)Conforming
			 amendments
				(1)Subparagraph (B) of section 6724(d)(1) of
			 such Code is amended by inserting or at the end of clause
			 (xxiii), by striking and at the end of clause (xxiv) and
			 inserting or, and by striking clause (xxv).
				(2)Paragraph (2) of
			 section 6724(d) of such Code is amended by inserting or at the
			 end of subparagraph (FF), by striking , or at the end of
			 subparagraph (GG) and inserting a period, and by striking subparagraph
			 (HH).
				(3)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4980H.
				(4)The table of sections for subpart D of part
			 III of subchapter A of chapter 61 of such Code is amended by striking the item
			 relating to section 6056.
				(5)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
				(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to months and other periods
			 beginning after December 31, 2013.
				(2)Repeal of study
			 and reportThe amendment made by subsection (c)(5) shall take
			 effect on the date of the enactment of this Act.
				11.Repeal of excise
			 tax on medical devices
			(a)In
			 generalChapter 32 of the
			 Internal Revenue Code of 1986 is amended by striking subchapter E (and by
			 striking the item relating to such subchapter in the table of subchapters of
			 such chapter).
			(b)Conforming
			 amendments
				(1)Section 4221(a) of
			 such Code is amended by striking the last sentence.
				(2)Section 6416(b)(2)
			 of such Code is amended by striking the last sentence.
				(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 after December 31, 2012.
			12.Repeal of annual
			 fee on branded prescription drug manufacturers
			(a)In
			 generalThe Patient
			 Protection and Affordable Care Act is amended by striking section 9008.
			(b)Conforming
			 amendmentSection 1841(a) of the Social Security Act is amended
			 by striking or section 9008(c) of the Patient Protection and Affordable
			 Care Act of 2009.
			(c)Effective
			 dateThe amendment made by this section shall apply to calendar
			 years beginning after December 31, 2011.
			13.Repeal of annual
			 fee on health insurance providers
			(a)In
			 generalThe Patient
			 Protection and Affordable Care Act is amended by striking section 9010.
			(b)Effective
			 dateThe amendment made by this section shall apply to calendar
			 years beginning after December 31, 2013.
			14.Repeal of study
			 and report on repealed provisionsThe Patient Protection and Affordable Care
			 Act is amended by striking section 9011.
		
